Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Rimini (US 2014/0301498) discloses a mobile device 102 (see figure 1, or 202 in figure 4) comprising: a first network front end system (see PA 220, and a directional coupler coupled to output of PA 220; see paragraphs [0005], [0026]) configured to generate a radio frequency observation signal (see RF signal input to block 402) based on observing a first network transmit signal 222; a first network transceiver (see paragraph [0029]) configured to process the radio frequency observation signal to generate digital observation data 248; and a second transceiver configured to generate a digital baseband receive signal 252 based on processing a radio frequency receive signal 228, the second transceiver including a discrete time cancellation circuit 250, 256 configured to compensate the digital baseband receive signal 252 for radio frequency signal leakage based on the digital observation data 248 (see paragraphs [0037], [0038)]).
Rimini (US 2015/0139122) discloses each of two co-located transceivers 300 and 304 can be both aggressor and victim (see figure 3, paragraph [0055]). Rimini further discloses a discrete time cancellation circuit 308 (see figure 3) configured to compensate a digital baseband receive signal 320 for radio frequency signal leakage based on a digital observation data (see output from ADC 312).
Weissman (US 2016/0087658) discloses noise canceler in a transceiver comprising determining an estimated amount of aggressor spectral regrowth present in a RF received signal (see paragraph [0048]).
Regarding independent claim 1, Rimini (US 2014/0301498), Rimini (US 2015/0139122), Weissman (US 2016/0087658), either alone or in combination, fails to disclose a mobile device comprising: a cellular front end system configured to generate a radio frequency observation signal based on observing a cellular transmit signal; a cellular transceiver configured to process the radio frequency observation signal to generate digital observation data; and a wireless local area network transceiver configured to generate a digital wireless local area network receive signal based on processing a radio frequency wireless local area network receive signal, the wireless local area network transceiver including a spectral regrowth modeling circuit configured to process the digital observation data to determine an estimated amount of aggressor spectral regrowth present in the radio frequency wireless local area network receive signal, and to compensate the digital wireless local area network receive signal for radio frequency signal leakage based on the estimated amount of aggressor spectral regrowth.
Regarding independent claims 10, 19, dependent claims 2-9, 11-18, and 20, they are allowed for similar reasons with respect to independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN THANH VO whose telephone number is (571)272-7901. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester G Kincaid can be reached on (571) 272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGUYEN T VO/Primary Examiner, Art Unit 2646